Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to the amendment filed 11/18/2021.
	Currently, claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 is being considered by the examiner.

Drawings
Per Applicant’s remarks 11/18/2021, FIG. 1A does indeed include reference numeral 33. Therefore, the drawing objection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0179050, cited in IDS in view of Liao et al. (US 9,711,465).

a laminate substrate (40) having a front side (4t) and a back side (4b), the laminate substrate comprising a plurality of layers (para. [0070], FIG. 6); 
an integrated device die (10) mounted to the front side of the laminate substrate, the integrated device die comprising radio frequency (RF) circuitry (para. [0044]) and having a first impedance (inherent), the integrated device die operating at one or more operational frequencies (para. [0044], [0037]); 
a plurality of conductive bumps (1SB) disposed between the integrated device die and the front side of the laminate substrate, the conductive bumps electrically connecting the integrated device die and the laminate substrate; and 
a bump launch structure (1PD/1SB/M1/M2) defined at least in part by one or more layers at or near the front side of the laminate substrate, the bump launch structure comprising metallic and insulating materials arranged in a first pattern having a second impedance that is matched to the first impedance (para. [0045]), 
wherein the first pattern of the bump launch structure comprises a metallic trace (FIG. 14).
Kariyazaki fails to explicitly show that a voltage standing wave ratio (VSWR) of the bump launch structure is less than 4:1, and that the metallic trace has a serpentine shape comprising at least one crest and at least one trough as viewed from a top plan view.
However, as is evident upon reading the Kariyazaki reference, the purpose of impedance matching is “to suppress deterioration in the quality of an electric signal transmitted through a signal transmission path” (para. [0042]). A better impedance matching results in better 
Meanwhile, Liao teaches in column 2, line 64 – column 3, line 14 and throughout the reference that the wirings of an impedance tuning structure at or near the surface of a laminate substrate are made to have a convoluted shape. As seen in many of the embodiments, this shape may be a serpentine shape comprising at least one crest and at least one trough as viewed from a top plan view (e.g. FIG. 3, 7, 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shape of the metallic trace of Kariyazaki to have a serpentine shape comprising at least one crest and at least one trough as viewed from a top plan view, as taught by Liao, with the motivation that this shape allows for a longer total length of the trace over a same effective distance. The total length can be adjusted by varying the number of crests and troughs, and thus design can be adjusted to meet a desired impedance, as the length of the trace affects resistance which affects impedance (column 6, lines 19-57). 
Pertaining to claim 2, Kariyazaki shows a ball launch structure (3BF/4SB/M8/M7) defined at least in part by one or more layers at or near the back side of the laminate substrate, the ball launch structure comprising metallic and insulating materials arranged in a second pattern having a third impedance (inherent).

Pertaining to claim 4, Kariyazaki shows a plurality of solder balls (4SB) electrically and mechanically connected to the back side of the laminate substrate, wherein the ball launch structure further comprises the plurality of solder balls.
Pertaining to claim 5, Kariyazaki shows a system board (30) having a fourth impedance (inherent), the laminate substrate mounted to a front side of the system board by way of the plurality of solder balls, wherein the ball launch structure further comprises one or more layers at or near the front side of the system board, wherein the third and fourth impedances are matched (purpose is to match input, output, and transmission path impedances (para. [0042])).
Although Kariyazaki does not explicitly show that a voltage standing wave ratio (VSWR) of the ball launch structure is less than 5:1, the purpose of impedance matching is “to suppress deterioration in the quality of an electric signal transmitted through a signal transmission path” (para. [0042]). A better impedance matching results in better suppression of deterioration in the quality of an electric signal; thus, perfect impedance matching, or a VSWR approaching 1:1, is most desirable. Therefore, it would be obvious to one of ordinary skill in the art to achieve a VSWR as close to 1:1 as possible. 
Pertaining to claim 6, Kariyazaki shows at least one of the bump launch structure and the ball launch structure comprises a plurality of metallic vias (4V) spaced apart by an insulator, the plurality of metallic vias extending through one or more layers of the laminate substrate, wherein spacings between adjacent metallic vias define a corresponding capacitance that defines at least in part the second impedance or the third impedance (inherent).

Pertaining to claim 8, Kariyazaki shows the bump launch structure further comprises the plurality of conductive bumps (FIG. 6).
Pertaining to claim 9, although Kariyazaki does not explicitly show the UBM, Kariyazaki does show pads 1PD of the integrated device die that connect to bumps 1SB. Examiner takes official notice that is well known in the art, and thus obvious, to form a UBM between the bump and the pad. This is known to provide a better surface for bonding using the bumps.
Pertaining to claim 10, Kariyazaki discloses values within the claimed range (para. [0044]).
Pertaining to claim 11, Kariyazaki establishes multiple frequencies but fails to explicitly show the claimed bandwidth of frequencies. However, it would have been obvious to one having ordinary skill in the art at the time of filing for the bandwidth to be 0.5 dB, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising there from. Where patentability is said In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Pertaining to claim 12, Kariyazaki shows, with reference to FIG. 5-7 and 15, a laminate substrate (40) for supporting a radio frequency (RF) integrated device die (10) configured to operate at one or more operational frequencies, the laminate substrate having a front side (4t) and a back side (4b) opposite the front side, the laminate substrate comprising: 
a bump launch structure (1PD/1SB/M1/M2) defined at least in part by one or more layers at or near the front side of the laminate substrate, the bump launch structure comprising metallic and insulating materials arranged in a first pattern having a first impedance (inherent) at the one or more operational frequencies, the first impedance of the bump launch structure configured to substantially match an impedance of the RF integrated device die having radio frequency (RF) circuitry (para. [0045]); 
a ball launch structure (3BF/4SB/M8/M7) defined at least in part by one or more layers at or near the back side of the laminate substrate, the ball launch structure comprising metallic and insulating materials arranged in a second pattern having a second impedance (inherent) at the one or more operational frequencies, the second impedance of the ball launch structure configured to substantially match an impedance of a system board (para. [0042] – transmission path is through board MB1 (FIG. 1)); and 
one or more traces (4W) or vias (4V, 4TW) that electrically connect the bump launch structure and the ball launch structure,
wherein at least one of the bump launch structure and the ball launch structure comprises a serpentine metallic trace (FIG. 14).


However, Liao teaches in column 2, line 64 – column 3, line 14 and throughout the reference that the wirings of an impedance tuning structure at or near the surface of a laminate substrate are made to have a convoluted shape. As seen in many of the embodiments, this shape may be a serpentine shape comprising at least one crest and at least one trough as viewed from a top plan view (e.g. FIG. 3, 7, 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shape of the metallic trace of Kariyazaki to have a serpentine shape comprising at least one crest and at least one trough as viewed from a top plan view, as taught by Liao, with the motivation that this shape allows for a longer total length of the trace over a same effective distance. The total length can be adjusted by varying the number of crests and troughs, and thus design can be adjusted to meet a desired impedance, as the length of the trace affects resistance which affects impedance (column 6, lines 19-57). 
Pertaining to claim 13, Kariyazaki shows a plurality of solder balls (4SB) electrically and mechanically connected to the back side of the laminate substrate.
 Pertaining to claim 14, Kariyazaki shows the ball launch structure further comprises the plurality of solder balls (FIG. 6).
Pertaining to claim 15, Kariyazaki shows the one or more operational frequencies are in a range of DC to 75 GHz (para. [0044]).

Pertaining to claim 17, Kariyazaki shows the metallic trace is electrically connected with a metallic via (4V), the metallic via extending through one or more layers of the laminate substrate.
Pertaining to claim 18, Kariyazaki shows, with reference to FIG. 1, 2 and 5-7, an electronic device comprising: 
a system board (30) having a first radio frequency (RF) communications line (SGP1), the first RF communications line having a first impedance at one or more operational frequencies (inherent); 
a laminate substrate (40) mounted to the system board, the laminate substrate having a front side (4t) and a back side (4b) opposite the front side; 
a plurality of solder balls (4SB) disposed between the system board and the back side of the laminate substrate, the solder balls electrically connecting the system board and the laminate substrate; and 
a ball launch structure (3BF/4SB/M8/M7) defined at least in part by one or more layers at or near the back side of the laminate substrate, the ball launch structure comprising metallic and insulating materials arranged in a first pattern having a second impedance at the one or more operational frequencies (inherent), the second impedance of the ball launch structure matched to the first impedance of the first RF communications line (purpose is to match input, output, and transmission path impedances (para. [0042])),
wherein the first pattern of the ball launch structure comprises a metallic trace (43).

However, as is evident upon reading the Kariyazaki reference, the purpose of impedance matching is “to suppress deterioration in the quality of an electric signal transmitted through a signal transmission path” (para. [0042]). A better impedance matching results in better suppression of deterioration in the quality of an electric signal; thus, perfect impedance matching, or a VSWR approaching 1:1, is most desirable. Therefore, it would be obvious to one of ordinary skill in the art to achieve a VSWR as close to 1:1 as possible. Indeed, Kariyazaki implies such a case with reference to “signal reflection … is thus eliminated” (para. [0047] and [0048]).
Meanwhile, Liao teaches in column 2, line 64 – column 3, line 14 and throughout the reference that the wirings of an impedance tuning structure at or near the surface of a laminate substrate are made to have a convoluted shape. As seen in many of the embodiments, this shape may be a serpentine shape comprising at least one crest and at least one trough as viewed from a top plan view (e.g. FIG. 3, 7, 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shape of the metallic trace of Kariyazaki to have a serpentine shape comprising at least one crest and at least one trough as viewed from a top plan view, as taught by Liao, with the motivation that this shape allows for a longer total length of the trace over a same effective distance. The total length can be adjusted by varying the number of crests and troughs, and thus design can be adjusted to meet a desired impedance, as the length of the trace affects resistance which affects impedance (column 6, lines 19-57). 

Pertaining to claim 19, Kariyazaki shows an integrated device die (10) mounted to the laminate substrate by way of one or more conductive bumps (1SB), the integrated device die comprising radio frequency (RF) circuitry and having a third impedance (inherent).
Pertaining to claim 20, Kariyazaki shows a bump launch structure (1PD/1SB/M1/M2) defined at least in part by one or more layers at or near the front side of the laminate substrate, the bump launch structure comprising metallic and insulating materials arranged in a first pattern having a fourth impedance that is matched to the third impedance (para. [0045]).
Kariyazaki fails to explicitly show that a voltage standing wave ratio (VSWR) of the bump launch structure is less than 3:1.
However, as is evident upon reading the Kariyazaki reference, the purpose of impedance matching is “to suppress deterioration in the quality of an electric signal transmitted through a signal transmission path” (para. [0042]). A better impedance matching results in better suppression of deterioration in the quality of an electric signal; thus, perfect impedance matching, or a VSWR approaching 1:1, is most desirable. Therefore, it would be obvious to one of ordinary skill in the art to achieve a VSWR as close to 1:1 as possible. Indeed, Kariyazaki .

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.
Applicant argues that Kariyazaki fails to teach the claimed serpentine shape having at least one crest and one trough.
In response, Kariyazaki is not relied upon for such a teaching. Rather, it is Liao who teaches such a feature, as discussed in the rejections above. As seen in Liao, the metallic trace having a serpentine shape having at least one crest and one trough is not a novel feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896